Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steve Laut on 6/28/2022.
The application has been amended as follows: 

Election/Restrictions
Claims 1, 2, 10-12 are allowable. The restriction requirement among species 1-10, as set forth in the Office action mailed on 10/20/2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3-9 and 13-19 directed to among species 1-10 being rejoined are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Cancel claim 20.



 (End of Examiner’s Amendment)
Examiner’s Statement of Reason for Allowance

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various acoustic transducers thereon, for example JP2007-158643 is the closest prior art and teaches an acoustic transducer (figs. 1, 4-5, 9-12) comprising: a diaphragm (fig. 1, item 4, para. 46) substantially centered on a vertical axis; a first top plate (fig. 1, item 2a, fig. 4 item 22a) substantially perpendicular to the vertical axis, the first top plate housing a first upper magnet (fig. 1, item 2b; fig. 4, item 22b); a first bottom plate (fig. 1, item 3a; fig. 4 item 23a) substantially perpendicular to the vertical axis, the first bottom plate housing a first lower magnet (fig. 1 item 3b; fig. 4, item 23b), wherein the first upper magnet is disposed over the first lower magnet (see figs. 1, 4, 6-12); and a voice coil (fig. 1, item 9 para. 38, figs. 7, 9 item 29, para.47-53) having a height parallel to the vertical axis, wherein the voice coil is at least partially disposed within the first top plate and at least partially disposed within the first bottom plate (see figs. 4-5, 9-12). However, the prior art of record fails to teach claim 1, a slim acoustic transducer comprising: the voice coil has a ring shape, the voice coil is disposed externally to an outer perimeter of each of the first upper magnet and the first lower magnet, and an upper portion of the voice coil and a lower portion of the voice coil are each disposed between the first upper magnet and the first lower magnet and combined with all other limitations of claim 1; and claim 10, a slim acoustic transducer comprising: the voice coil has a ring shape, the voice coil is disposed externally to an outer perimeter of each of the first upper magnet and the first lower magnet, and an upper portion of the voice coil and a lower portion of the voice coil are each disposed between the first upper magnet and the first lower magnet and combined with all other limitations of claim 10. The prior art teachings neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699